PER CURIAM.
Appellants sued appellee to recover attorneys’ fees earned and costs incurred in representing appellee in a divorce case. The written contract provided, among other things, that appellants would be paid reasonable attorneys’ fees at the rate of $150 per hour with interest at 18% on unpaid balances.
Based upon the evidence adduced, the trial court awarded attorneys’ fees and costs and interest in amounts somewhat less than appellants felt were due. We have considered appellants’ contentions and find them without merit, except as to the allowance of interest at the legal rate rather than 18% as provided by the contract.
Accordingly, we affirm the judgment appealed from in all respects except as to the interest award. We reverse that aspect of the judgment and remand it with directions to award interest at the rate of 18%.
DOWNEY and LETTS, JJ., and SCHWARTZ, ALAN, Associate Judge, concur.